     Case 17-30112          Doc 983     Filed 10/26/18 Entered 10/26/18 08:54:39          Desc Main
                                         Document     Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NORTH DAKOTA


In Re:                                                      Case No.: 17-30112

Vanity Shop of Grand Forks, Inc.,                           Chapter 11

                          Debtor.


                   AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                            OCTOBER 30, 2018 AT 10:00 A.M.

      Set forth below are the matters scheduled to be heard before Shon Hastings, United States
Bankruptcy Judge, on October 30, 2018 at 10:00 a.m.

         1.   Debtor’s Sixth Omnibus Objection to Certain Claims [Doc. 921]

              A.          Status Update for Sixth Omnibus Objection:

                         Exhibit A attached identifies the current status of Stipulations and Continuances
                          entered into by the Plan Administrator and the claimants that have not responded.

Dated: October 26, 2018.                            VOGEL LAW FIRM


                                              BY: /s/ Caren W. Stanley
                                                  Caren W. Stanley (#06100)
                                                  cstanley@vogellaw.com
                                                  218 NP Avenue
                                                  PO Box 1389
                                                  Fargo, ND 58107-1389
                                                  Telephone: 701.237.6983
                                                  COUNSEL TO PLAN ADMINISTRATOR
              3435773.1
                                                        EXHIBIT A ‐ 6TH Omnibus Objection Status Update (10/26/18)
NO.                         NAME                    CLAIM NO. DATE FILED                ASSERTED CLAIMS                                                                          DESCRIPTION
      BBC Apparel Group, LLC
                                                                                                                     Claim No. 137 shall be a general unsecured claim of
      c/o Rosenthal & Rosenthal, Inc.
                                                                                                                     $65,500.
      Anthony DiTirro
 1                                                     137       5/8/2017   General Unsecured          $80,536.85
      Melinda De Jesus
                                                                                                                     [Stipulation; Doc. 982]
      1370 Broadway
      New York, NY 10018
      Euler Hermes Agent for Finance One Inc
      Claim 000409456                                                       Priority                  $107,700.63    Claim No. 43.




                                                                                                                                                          Case 17-30112
 2    Al Stokes                                        43       3/31/2017
      800 Red Brook Blvd.                                                   General Unsecured          $1,423.80     No response to 6th Omnibus Objection.
      Owings Mills, MD 21117
      Euler Hermes N. A. Agent for E.L.I.S. LLC
                                                                            Priority                   $9,940.00     Claim No. 199.
      Al Stokes
 3                                                     199      5/17/2017
      800 Red Brook Blvd.
                                                                            General Unsecured          $51,556.50    No response to 6th Omnibus Objection.
      Owings Mills, MD 21117
      Euler Hermes N.A. Agent for Bibby Financial
      Services claim 000409483                                              Priority                   $99,795.38    Claim No. 277.




                                                                                                                                                          Doc 983
 4    Al Stokes                                        277      6/23/2017
      800 Red Brook Blvd.                                                   General Unsecured          $90,100.12    No response to 6th Omnibus Objection.
      Owings Mills, MD 21117
      Famma Group, Inc.
                                                                                                                     Claim No. 378.
      Joe Kamari, President
 5                                                     378      8/17/2018 General Unsecured            $5,756.40




                                                                                                                                      Filed 10/26/18 Entered 10/26/18 08:54:39
                                                                                                                                       Document
      4510 Loma Vista Ave
                                                                                                                     No response to 6th Omnibus Objection.
      Vernon, CA 90058
      Global Gold, Inc.
      Frederick S. Jacobs                                                                                            Claim No. 327.
 6    Corporate Credit Manager                         327      7/17/2017 Priority                      $598.89
      1410 Broadway                                                                                                  No response to 6th Omnibus Objection.
      New York, NY 10018




                                                                                                                                                    Page 2 of 5
                                                                                                                     Claim No. 221.


      GreatAmerica Financial Services Corporation                                                                    Claimant has appeared and the parties are engaging in
      Attn Peggy Upton                                                                                               discovery and/or settlement discussions.
 7                                                     221      5/26/2017 General Unsecured           $330,298.54
      P.O. Box 609
      Cedar Rapids, IA 52406                                                                                         [Stip for Continuance of Objection Deadline through
                                                                                                                     11/8/18; Docs. 969, 973]


      Guru Knits, Inc.
                                                                                                                     Claim No. 306.
      Daniel Tenenblatt
 8                                                     306      6/30/2017 General Unsecured            $17,013.00
      3700 S Broadway
                                                                                                                     No response to 6th Omnibus Objection.
      Los Angeles, CA 90007



                                                                                                                                                          Desc Ma
                                                           EXHIBIT A ‐ 6TH Omnibus Objection Status Update (10/26/18)
NO.                        NAME                        CLAIM NO. DATE FILED                ASSERTED CLAIMS                                                                          DESCRIPTION
      Guru Knits, Inc.
                                                                                                                        Claim No. 308.
      Daniel Tenenblatt
 9                                                        308       7/3/2017   General Unsecured          $17,013.00
      3700 S Broadway
                                                                                                                        No response to 6th Omnibus Objection.
      Los Angeles, CA 90007
                                                                                                                        Claim No. 357.
      Jaclyn Mize
10    221 Private Road 6308                               357      1/22/2018 Priority Claim                $150.00
                                                                                                                        No response to 6th Omnibus Objection.
      Mineola, TX 75773




                                                                                                                                                             Case 17-30112
                                                                                                                        Claim No. 207.
      Jiangsu Guotai International Group Guomao Co.,
      Ltd
                                                                                                                        Claimant has appeared and the parties are engaging in
      c/o Don Leviton
11                                                        207      5/19/2017 General Unsecured            $88,714.53    discovery and/or settlement discussions.
      Brown & Joseph, Ltd.
      PO Box 59838
                                                                                                                        [Stip for Continuance of Objection Deadline through
      Schaumburg, IL 60159
                                                                                                                        11/8/18; Docs. 968, 972]




                                                                                                                                                             Doc 983
      Liaoning Chengda Co Ltd.
      Creditors Adjustment Bureau Inc., Assignee of
                                                                                                                        Claim No. 56/333.
      Liaoning Chengda Co Ltd
      PO Box 5932
                                                                               Priority                  $195,588.77    Claimant has appeared and the parties are engaging in
      Sherman Oaks, CA 91413
12                                                      56 / 333   7/31/2017                                            discovery and/or settlement discussions.




                                                                                                                                         Filed 10/26/18 Entered 10/26/18 08:54:39
                                                                                                                                          Document
                                                                               General Unsecured         $110,142.38
      Attorney Stephen Gerald
                                                                                                                        [Stip for Continuance of Objection Deadline through
      Whiteford Taylor Preston LLC
                                                                                                                        11/8/18; Docs. 964, 965]
      405 North King St, Suite 500
      Wilmington, DE 19801‐3700
      Liberty Mutual Insurance
                                                                                                                        Claim No. 323 shall be a general unsecured claim of
      Attn Heather Bollinger
                                                                                                                        $106.00.




                                                                                                                                                       Page 3 of 5
13    Mail Stop 02S                                       323       7/5/2017   General Unsecured        UNLIQUIDATED
      PO Box 1525
                                                                                                                        [Stipulation; Doc. 946]
      Dover, NH 03821‐1525




                                                                                                                                                             Desc Ma
                                                         EXHIBIT A ‐ 6TH Omnibus Objection Status Update (10/26/18)
NO.                       NAME                       CLAIM NO. DATE FILED                ASSERTED CLAIMS                                                                          DESCRIPTION
      Lousiana Department of Revenue
      BTA Docket No. 11227C
      PO Box 4969
      Baton Rouge, LA 70821‐4969
                                                                                                                      Louisiana Dept. of Revenue provided a Liability Satisfied
      Legal Bureau, Department of Revenue                                                                             notice and provided counsel to the Plan Administrator with
      ATTN: Adrienne Quillen                                                                                          a Joint Motion to Dismiss the pending appeal with the
14                                                                           Priority Claim             $14,195.67
      PO Box 4064                                                                                                     Louisiana Board of Tax Appeals for Docket No. 11227C.




                                                                                                                                                           Case 17-30112
      Baton Rouge, LA 70821‐4064
                                                                                                                      No response to the 6th Omnibus Objection.
      Board of Tax Appeals
      PO Box 3217
      Baton Rouge, LA 70821
      Lozier Corporation
      Legal Department
      6336 Pershing Drive                                                                                             Claim No. 298 shall be a general unsecured claim for




                                                                                                                                                           Doc 983
      Omaha, NE 68110                                                        Priority                   $14,510.56    $136,522.25. The priority claim amount shall be
15                                                      298      6/29/2017                                            $14,510.56.
      Attorney Brandon Tomjack                                               General Unsecured         $189,799.62
      Baird Holm, LLP                                                                                                 [Stipulation; Doc. 966]
      1700 Farnam St, Suite 1500




                                                                                                                                       Filed 10/26/18 Entered 10/26/18 08:54:39
                                                                                                                                        Document
      Omaha, NE 68102‐2068

      Marco Technologies LLC                                                                                          Claim No. 269.
      Att T. Veitz
16                                                      269      5/22/2017 General Unsecured           $125,042.55
      1111 Old Eagle School Road                                                                                      No response to 6th Omnibus Objection.
      Wayne, PA 19087
      Nellie Ouellet                                                                                                  Claim No. 339.




                                                                                                                                                     Page 4 of 5
      3452 St. Clair Pkwy
17                                                      339      9/18/2017 Priority Claim                $100.00
      Sombra ON N0P 2H0                                                                                               No response to 6th Omnibus Objection.
      Canada
                                                                                                                      Claim No. 358.
      Patricia Ann Draper
18    125 N Copeland Lane                               358      1/23/2018 Priority Claim                 $50.00
                                                                                                                      No response to 6th Omnibus Objection.
      North Liberty, IA 52317
                                                                                                                      Claim No. 328.
      Planet Gold Clothing Co, Inc. (Golden Touch)
19    1410 Broadway                                     328      7/18/2017 Priority Claim               $1,782.00
                                                                                                                      No response to 6th Omnibus Objection.
      New York, NY 10018




                                                                                                                                                           Desc Ma
                                                     EXHIBIT A ‐ 6TH Omnibus Objection Status Update (10/26/18)
NO.                         NAME                 CLAIM NO. DATE FILED                ASSERTED CLAIMS                                                                          DESCRIPTION
      Pomeroy IT Solutions Sales Company, Inc.                                                                    Claim No. 290.
      Kristi Nelson
20                                                  290      6/28/2017 General Unsecured            $84,790.35
      1020 Petersburg Road                                                                                        No response to 6th Omnibus Objection.
      Hebron, KY 41048
      Project 28 Clothing LLC                                                                                     Claim No. 67.
      Lazarus & Lazarus, P.C.
21                                                  67        4/7/2017   General Unsecured          $3,577.50
      240 Madison Avenue, 8th Flr.                                                                                No response to 6th Omnibus Objection.
      New York, NY 10016




                                                                                                                                                       Case 17-30112
                                                                                                                  Claim No. 38.
      The CIT Group/Commercial Services, Inc.
      201 S Tryon St                                                                                              Claimant has appeared and the parties are engaging in
22    Charlotte, NC 28202                           38       3/29/2017 General Unsecured           $155,608.85    discovery and/or settlement discussions.

      Attorney Robert Franklin                                                                                    [Stip for Continuance of Objection Deadline through
                                                                                                                  11/8/18; Docs. 970, 974]




                                                                                                                                                       Doc 983
                                                                                                                                   Filed 10/26/18 Entered 10/26/18 08:54:39
                                                                                                                                    Document     Page 5 of 5
                                                                                                                                                       Desc Ma
